Citation Nr: 0033244	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 482	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus, and if 
the claim is reopened, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the RO which denied service connection for 
bilateral hearing loss and tinnitus.

In August 1982, the RO denied service connection for hearing 
loss and tinnitus.  The veteran did not appeal the adverse 
determination.  As a result, the August 1982 RO decision is 
final.  Thus, new and material evidence is needed to reopen 
the claims.  38 U.S.C.A. § 5108, 7105.  In March 1999, the RO 
denied the claims for service connection for hearing loss and 
tinnitus on a de novo basis.  Irrespective of the RO's action 
in March 1999, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for hearing loss and tinnitus.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.  The 
present Board decision addresses the question of whether new 
and material evidence has been submitted to reopen the claims 
of service connection for hearing loss and tinnitus; the 
remand which follows the decision addresses the merits of the 
claims for service connection.


FINDINGS OF FACT

1.  An unappealed RO decision in August 1982 denied claims of 
service connection for bilateral hearing loss and tinnitus.

2.  The evidence received since the August 1982 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection.


CONCLUSION OF LAW

The veteran has submitted new and material evidence since the 
final August 1982 RO decision, and thus the claims for 
service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
January 1968 to November 1969.  According to his DD Form 214, 
his military occupational specialty was in the infantry and 
he had combat service in Vietnam.  His service medical 
records are negative for hearing loss or tinnitus.  His 
November 1969 service separation examination revealed normal 
ears.  Audiometric testing showed he had pure tone thresholds 
of the right ear of 0, 0, 0, 0 and 5 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds of the left ear were 0, 5, 10, 0, and 15 decibels 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  On an 
accompanying medical history form for the separation 
examination, the veteran denied having a history of ear 
problems or hearing loss.

In June 1982, the veteran filed claims of service connection 
for bilateral hearing loss and tinnitus.  He stated he had 
these conditions as a result of acoustic trauma while on 
active duty.

The RO, in August 1982, denied the claims of service 
connection for hearing loss and tinnitus.  The veteran was 
notified of his procedural and appellate rights.  However, he 
did not submit an appeal with respect to the adverse 
determination.

By an October 1998 statement, the veteran applied to reopen 
his claims for service connecion for hearing loss and 
tinnitus.  He stated that since 1969 he had had continuous 
ringing in the ears.  He stated that by 1985 his hearing 
ability in both ears had decreased to a point where he needed 
a hearing aid in the left ear.  He stated that in 1993, his 
hearing further decreased in both ears.  He related that in 
1998, he had to wear hearing aids in both ears in order to 
hear.  He reported that his job in Vietnam was a platoon 
sergeant and acting platoon leader for an infantry platoon.  
He reported he attributed the ringing in the ears and 
eventual hearing loss to noise exposure from weapons in 
service. 

In 1998 and 1999, in addition to duplicate copies of service 
records, the RO private treatment reports from 1982 to 1999.  
The private medical reports from 1982 and later show 
bilateral hearing loss and tinnitus. An April 1999 medical 
report shows that the veteran's VA claim for hearing loss was 
discussed with his doctor.  It was stated that the veteran 
had hearing loss since 1970, that he was treated for hearing 
loss in 1985, and that he had worn hearing aids since 1985.

Thomas G. Tomeci, M.D., in April 1999, reported that the 
veteran had a history of having chronic hearing loss since 
service and that he was seen by an ear specialist from 1982 
to 1985.  He stated that the veteran had worn bilateral 
hearing aids.  He related the veteran had hearing loss and 
tinnitus since the early 1970s after his discharge from 
service.  He noted that Dr. Bankaci had records dating back 
to 1985 regarding the veteran's hearing loss.

In May 1999, the veteran's uncle (a retired serviceman who 
also had gone to Vietnam) stated that the veteran had visited 
him in October 1968, prior to going to Vietnam, and that the 
veteran did not have any hearing loss.  He stated that once 
the veteran returned from Vietnam, he visited with him in 
January 1970 and noticed the veteran was experiencing hearing 
loss.  He stated the veteran told him that his hearing was 
getting worse and that he had ringing in the ears.  He 
implied that the veteran had hearing loss due to exposure to 
acoustic trauma in service.

The veteran's representative submitted a statement in May 
1999.  Citing 38 C.F.R. § 3.156, the representative argued 
that the veteran had submitted new and material evidence to 
reopen his claim of service connection for bilateral hearing 
loss and tinnitus.

In August 1999, the veteran noted the difficulty he had in 
obtaining early treatment records pertaining to hearing loss.

A statement from the veteran's aunt (a registered nurse) was 
submitted in November 1999.  She stated that the veteran 
never had problems hearing prior to service.  She related 
that when the veteran returned from Vietnam in December 1969 
he complained of ringing in the ears and loss of hearing.  
She stated that she had noticed on several occasions that the 
veteran had difficulty hearing.  She noted that early 
treatment records of hearing loss could not be obtained, 
including records of Dr. Makdad whom the veteran saw shortly 
after service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they become manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The claims for service connection for bilateral hearing loss 
and tinnitus were denied by the RO in August 1982.  The 
veteran did not appeal that decision, and it is considered to 
be final, with the exception that the claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the August 1982 
RO decision, which would permit the reopening of the claims 
for service connection for bilateral hearing loss and 
tinnitus.  Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the August 1982 RO decision 
included the veteran's service medical records which were 
negative for hearing loss and tinnitus.  The evidence also 
included the veteran's assertion that he had hearing loss and 
tinnitus due to exposure to acoustic trauma while in service.  
At the time of the 1982 RO decision, there was no medical 
evidence of current hearing loss or tinnitus, nor was there 
medical evidence linking such conditions to service.

Evidence submitted since the final 1982 RO decision includes 
additional statements from the veteran, lay statements, 
duplicate copies of service medical reports, and medical 
reports from 1982 to 1999.

The duplicate service medical records are not new, but are 
redundant.  Much of the other evidence which the veteran has 
recently submitted, however, is both new and material.  Such 
evidence includes medical records beginning in the early 
1980s showing (for the first time) diagnoses of hearing loss 
and tinnitus, details from the veteran concerning combat 
noise exposure and subsequent hearing loss and tinnitus (see 
38 U.S.C.A. § 1154), and lay statements of hearing loss and 
tinnitus symptoms being observed shortly after return from 
service.  This evidence is new because it is neither 
cumulative nor redundant of previously considered evidence.  
It is also material evidence since it bears directly and 
substantially upon the matter under consideration, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection.  38 C.F.R. § 3.156.

Given the foregoing, the Board concludes that new and 
material evidence has been submitted to reopen the claims for 
service connection for bilateral hearing loss and tinnitus.  
Further action on the merits of the claims is required, as 
discussed in the below remand.


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are reopened, and to this extent the appeal is 
granted.


REMAND

As noted above, the claims for service connection for 
bilateral hearing loss and tinnitus have been reopened.  The 
March 1999 RO rating decision stated that these claims were 
not well grounded; however, that basis for denying a claim 
was recently eliminated by a change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is remanded for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection for bilateral hearing loss and 
tinnitus.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

2.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for bilateral hearing loss and 
tinnitus.  If the claims remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

